Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sejin Ahn on 04/13/2022.
	Please amend the claims as follows:

	1. (Original): A method for detecting mycoplasma, comprising:
	i) extracting DNA from a host cell isolated from a subject suspected of being infected with mycoplasma;
	ii) performing polymerase chain reaction (PCR) using the DNA extracted in step i) as a template; and
	iii) confirming a DNA band by electrophoresis of the PCR product performed in step ii), 
wherein the PCR of step ii) amplifies a target sequence using a primer set for amplifying mycoplasma DNA; and a primer set for amplifying mitochondrial DNA of a host cell, wherein the primer set for amplifying mitochondrial DNA of a host cell comprises: a forward primer comprising a nucleotide sequence of SEQ ID NO: 10; and a reverse primer comprising a nucleotide sequence of SEQ ID NO: 11.

3. (canceled).
4. The method of claim [[3]]1, wherein the primer set for amplifying mycoplasma DNA comprises:
	a forward primer comprising a nucleotide sequence of SEQ ID NO: l;
	a forward primer comprising a nucleotide sequence of SEQ ID NO: 2;
	a forward primer comprising a nucleotide sequence of SEQ ID NO: 3;
	a forward primer comprising a nucleotide sequence of SEQ ID NO: 4;
	a forward primer comprising a nucleotide sequence of SEQ ID NO: 5;
	a forward primer comprising a nucleotide sequence of SEQ ID NO: 6;
	a reverse primer comprising a nucleotide sequence of SEQ ID NO: 7;
	a reverse primer comprising a nucleotide sequence of SEQ ID NO: 8; and
	a reverse primer comprising a nucleotide sequence of SEQ ID NO: 9.

5. (canceled).

6. A method for providing information for diagnosing mycoplasma infection, comprising:
	i) extracting DNA from a host cell isolated from a subject suspected of being infected with mycoplasma;
	ii) performing polymerase chain reaction (PCR) using the DNA extracted in step i) as a template; and
	iii) determining that the subject is infected with mycoplasma, if the amplification of mycoplasma DNA is confirmed in the PCR of step ii), 
wherein the PCR of step ii) amplifies a target sequence using a primer set for amplifying mycoplasma DNA; and a primer set for amplifying mitochondrial DNA of a host cell, wherein the primer set for amplifying mitochondrial DNA of a host cell comprises: a forward primer comprising a nucleotide sequence of SEQ ID NO: 10; and a reverse primer comprising a nucleotide sequence of SEQ ID NO: 11.

9. A kit for detecting mycoplasma, comprising:
	a) a cell lysis buffer;
	b) a primer set for amplifying mycoplasma DNA; and
	c) a primer set for amplifying mitochondrial DNA of a host cell, wherein the primer set for amplifying mitochondrial DNA of a host cell comprises:
	a forward primer comprising a nucleotide sequence of SEQ ID NO: 10; and
	a reverse primer comprising a nucleotide sequence of SEQ ID NO: 11.

11. (canceled).


Reasons for Allowance
Claims 1-2, 4 and 6-10 are allowed because the prior art fails to teach or suggest detecting mycoplasma using control/host mitochondrial DNA (mtDNA) primers of SEQ ID NOS: 10-11.  The closest prior art teaches to detect mycoplasma using mycoplasma-specific primers and host-specific primers (e.g. to mtDNA), but fails to teach or suggest to detect host-specific DNA using mtDNA with the claimed primers (US 20080187916; US 20110091885; Uphoff & Drexler, Detecting mycoplasma contamination in cell cultures by polymerase chain reaction, Methods Mol Biol. 2011;731:93-103. doi: 10.1007/978-1-61779-080-5_8).  The Office could find no reason or motivation to detect the mtDNA region amplified by primers of SEQ ID NOS: 10 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4 and 6-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637